— Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction for burglary in the second degree (Penal Law § 140.25 [2]) is supported by sufficient evidence and is not against the weight of the evidence. Defendant’s contention that he was denied effective assistance of counsel because of counsel’s failure to explore an insanity defense is not demonstrable on this record and would more appropriately be raised by means of a postconviction proceeding under CPL 440.10 (see, People v Brown, 45 NY2d 852).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Sodomy, 1st Degree.) Present — Denman, P. J., Callahan, Green, Pine and Balio, JJ.